Title: From Thomas Jefferson to the Abbé Morellet, 2 July 1787
From: Jefferson, Thomas
To: Morellet, Abbé



Paris July 2. 1787.

I am sorry, my dear Sir, that your interest should be affected by the ill behavior of Barrois. But when you consider the facts you will be sensible that I could not have indulged his indolence further without increasing the injury to a more punctual workman. Stockdale of London had asked leave to print my Notes. I agreed to it, and promised he should have the plate of the map as soon as it should be corrected, and the copies struck off for you and myself. He thereupon printed his edition completely in three weeks. The printer, who was to strike off 250 maps for me, kept the plate but 5. days. It was then delivered to Barrois with notice that it could not be left longer with him than should suffice to strike off his number. Repeated applications for it by Mr. Short and my servant were only answered by repeated promises, and times of delivery fixed, no one of which was performed. When I returned he had been possessed of the plate upwards of two months. I was astonished and confounded to be told that it had not been sent to Stockdale and that his edition had been lying dead on his hands three months. I sent to Barrois the very day of my return to let him know  that justice to Stockdale did not permit me to defer sending him the plate any longer: yet I would wait 5. days, at the end of which he must deliver me the plate whether his maps were done or not. I received no answer, but waited 10. days. I then sent for the plate. The answer was he was not at home. I sent again the next day. Answer he was not at home. I sent the third day. Not at home. I then ordered the messenger to go back and wait till he should come home. This produced an answer of two lines ‘qu’il alloit soigner son ouvrier.’ I wrote him word in return to deliver the plate instantly. This I think was on a Saturday or Sunday. He told the messenger he would let me have it the thursday following. I took patience, and sent on the Friday, but telling the messenger if he refused to deliver it, to inform him I would be plagued no more with sending messages, but would apply to the police. He then delivered it and I sent it off immediately to London. He had kept it three months, of which three weeks was after my return. I think Sir you will be satisfied that justice to Stockdale, justice to myself who had passed my word for sending on the plate, and sensibility to the shuffling conduct of Barrois, permitted me to act no otherwise.—But no matter. Let his ill behavior make no odds between you and me. It will affect your interest, and that suffices to determine me to order back the plate as soon as Stockdale has done with it. He will not require more days than Barrois months. So that it will be here before you can want it. But it must never go into Barrois’ hands again nor of any person depending on him or under his orders. The workman who struck off the 250 for me seems to have been diligent enough. Either he or any other workman you please of that description shall have it to strike what number you wish. I forgot to observe in it’s proper place, that when I was in the midst of my difficulties I did myself the honor of calling on you, as well to have that of asking after your health on my return, as of asking your assistance to obtain the plate. Unluckily you were gone to Versailles, so I was obliged to proceed as well as I could. It is no excuse for Barrois to say he could not get his Imprimeur to proceed. He should have applied to another, but as to you it shall be set to rights in the manner I have before stated. Accept my regret that you were in the hands of so undeserving a workman, and one who placed me under the necessity of interrupting a work which interested you. Be assured at the same time of the sincerity of those sentiments of esteem & respect with which I have the honor to be Dear Sir your most obedient & most humble servant,

Th: Jefferson

 